Exhibit For Immediate Release: TaxMasters to Hold Call for Investors February 25 Topics include customer satisfaction, revenue trends and answers to investor questions HOUSTON, TX – February 23, 2010 –TaxMasters, Inc. (OTC Bulletin Board:TAXS.OB), theIRS tax reliefcompany, today announced that its Founder, President and Board Chairman Patrick Cox will hold a call for investors this Thursday, February 25. The call will begin at 4:01pm EST and is scheduled to last for one hour. The call is open to all current and potential investors. “Our attention to customer service sets us apart in our industry. Our revenue continues to trend upward and our client list is expanding. While that is good news to us,” says Mr. Cox, “we want to make sure we are addressing any issues that concern investors.” TaxMasters invites investors and potential investors to send questions or topics they want discussed during the call to investors@txmstr.com.
